Citation Nr: 1750062	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from April 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

Pursuant to March 2016 and August 2016 Board remands, the Veteran was scheduled for a Board hearing in May 2017, but failed to appear.  The hearing date was arranged with the Veteran in advance; notice was sent to two separate address, only one of which was returned as undeliverable; and a VA employee called to remind the Veteran of the hearing the day prior at a phone number that had been successfully used to reach the Veteran less than one month prior.  The Veteran has not submitted good cause for his failure to appear; his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for hemorrhoids; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence added to the record more than one year since the February 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hemorrhoids.

3.  The Veteran's hemorrhoids had their onset during active duty service.

4.  The Veteran's PTSD is related to his acknowledged in-service stressor.

CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying the claim of entitlement to service connection for hemorrhoids is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2017).

3.  The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen the Previously Denied Claim

The RO denied the Veteran's claim for service connection for hemorrhoids in a February 2004 rating decision.  In the same month, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for hemorrhoids was received until January 2007, when VA received his application to reopen such claim.  Further, no new and material evidence was received within one year of the notification of the decision, and relevant service department records have not since been received.  Therefore, the February 2004 decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for service connection for hemorrhoids in the February 2004 rating decision because "there [was] no evidence the claimed condition exist[ed,]" and hemorrhoids are not recognized by VA as being a chronic condition.  The evidence received since that time includes lay statements from the Veteran, a May 2007 VA examination report, and VA treatment records, including those dated in August 2008 noting a current diagnosis of hemorrhoids.  Consequently, as the newly received evidence establishes the presence of a currently diagnosed disorder, the Board finds that such newly received evidence is not cumulative or redundant of the evidence of record at the time of the February 2004 decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hemorrhoids.  Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for service connection is reopened.  

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Hemorrhoids

The Veteran is seeking service connection for hemorrhoids, which he asserts began during his active duty service and have persisted since that time.  

As the Veteran has been diagnosed with hemorrhoids and was treated for hemorrhoids on three separate occasions during his military service, the only element of service connection at issue in this case is whether the Veteran's hemorrhoids are related to his military service.  See August 2008 VA treatment records and March 1975 and January 1976 service treatment records (STRs).
Upon review, the Board finds that the evidence weighs in favor of a finding that the Veteran's current hemorrhoids began during his active duty military service.  The Veteran has consistently and credibly asserted that his symptoms began in service to include in his July 2003 and January 2007 claims for service connection.  Additionally, the March 1975 and January 1976 STRs both indicate that the Veteran's hemorrhoids began during his active duty service.  While the Veteran is not necessarily competent to diagnose himself with hemorrhoids, he is competent to state that the symptoms he experienced during his in-service hemorrhoid treatment are the same symptoms he has experienced since that time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board notes that a veteran's lay statements may be sufficient evidence in any claim for service connection and finds that, here, the benefit of the doubt must be given to the Veteran, particularly as there is no competent evidence to the contrary.  See 38 C.F.R. § 3.303(a)("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of...all pertinent medical and lay evidence."); 38 U.S.C.A 
§ 1154(a)(requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). 

Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for hemorrhoids is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

B.  PTSD 

The Veteran seeks to establish service connection for PTSD as related to a confirmed stressor he experienced during service.  

Service connection for PTSD requires, in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. 
§ 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

As the Veteran has been diagnosed with PTSD in accordance with the DSM-IV and his report of witnessing a fellow service-member being severely burned by steam released from a ship boiler has been acknowledged by the U.S. Army and Joint Services Records Research Center (JSRRC), the only element of service connection at issue in this case is whether the Veteran's PTSD was caused by his acknowledged in-service stressor.  See April 2007 VA examination report and July 2013 JSRRC response.

As to the matter of a nexus, or link, between the Veteran's PTSD and his service, an April 2007 VA examiner opined that "[i]t is at least as likely as not that a small portion [of the Veteran's PTSD] is related to the witnessing of the [severe injury] of his first class machinist's mate/NCO petty officer...."  

Notably, while the examiner also opined that it was more likely than not that the majority of the Veteran's reported PTSD symptoms were related to incidents prior to and after the Veteran's service, the Veteran was noted to be psychologically sound in conjunction with his March 1974 induction examination and is thus considered to have been sound on entry.  38 U.S.C.A. §§ 1112, 1113, 1132, 1137 (West 2014).  While the Veteran reported pre-service mental health issues to the April 2007 examiner, he further reported coping well in life prior to his service.  Furthermore, the examiner's mere notation that some element of the Veteran's PTSD could be related to incidents prior to service does not constitute clear and unmistakable evidence that a psychiatric disorder existed prior to service and was not aggravated beyond its natural progression by service.  Thus, the presumption of soundness in place and the Board finds the examiner's opinion that the Veteran's PTSD is associated with incidents prior to or since military service to be based on an inaccurate factual premise and thus lacking in probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.).

As the VA examiner has attributed the Veteran's diagnosed PTSD to his conceded in-service stressor, the Board finds that a nexus between PTSD and service has been established.  In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.

As a final matter, the Board notes the Veteran has been diagnosed with psychiatric disorders other than PTSD and is aware that a claim is not necessarily limited in scope to a single or particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Nevertheless, the record does not contain any opinion as to whether the Veteran's separately diagnosed psychiatric disorders are associated with his service or his now service-connected PTSD.  Furthermore, in implementing this decision, the RO will be tasked with determining which of the Veteran's psychiatric symptoms are associated with his PTSD and whether other diagnosed disorders are attributable to PTSD pursuant to Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the Board declines to make any specific finding as to the separately diagnosed disorders at this time.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for hemorrhoids is reopened.

Service connection for hemorrhoids is granted.

Service connection for PTSD is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


